Case: 18-30923      Document: 00514967919         Page: 1    Date Filed: 05/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-30923                             FILED
                                  Summary Calendar                       May 22, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ABOUDOU WAKA, also known as Aboudou Bassiti Waka,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CR-203-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Aboudou Waka, a citizen of Togo, appeals his jury convictions for two
counts of failure to depart the United States in violation of 8 U.S.C.
§ 1253(a)(1)(C). He challenges the sufficiency of the evidence underlying his
convictions. Although Waka has completed his term of imprisonment, his
appeal nonetheless presents a live case or controversy in light of the potential




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30923     Document: 00514967919     Page: 2   Date Filed: 05/22/2019


                                  No. 18-30923

adverse consequences of the instant convictions. See Spencer v. Kemna, 523
U.S. 1, 7 (1998); Sibron v. New York, 392 U.S. 40, 55 (1968).
      Because Waka preserved his challenge to the sufficiency of the evidence,
we review de novo. See United States v. Ferguson, 211 F.3d 878, 882 (5th Cir.
2000). “We review the jury’s verdict with great deference, and view all of the
evidence in the light most favorable to the verdict to determine whether any
rational trier of fact could find guilt beyond a reasonable doubt.” United States
v. Churchwell, 807 F.3d 107, 114 (5th Cir. 2015). “[T]he jury is free to choose
among reasonable constructions of the evidence.” United States v. Lankford,
196 F.3d 563, 575 (5th Cir. 1999) (internal quotation marks and citation
omitted).
      To show a violation of § 1253(a)(1)(C), the Government had to prove
beyond a reasonable doubt that there was a final order of removal pending
against Waka; that Waka was an alien subject to deportation as defined by 8
U.S.C. § 1227(a); and that Waka connived, conspired, or took any other action
designed to prevent or hamper, or with the purpose of preventing or
hampering, his departure. § 1253(a)(1)(C).
      Waka argues that the commercial airline pilots were responsible for his
non-removals because they did not allow him to board the plane. However, the
trial evidence showed that Waka unequivocally declared to the deportation
officers on both occasions that he would not return to Togo. During the first
attempt, Waka physically resisted the officers and had to be dragged toward
the plane.    During the second attempt, Waka physically resisted the
deportation officers’ efforts to get him on the plane by falling to the ground and
grabbing an officer’s leg to prevent his entrance onto the plane. In addition,
Waka yelled continually on both occasions that he could not return to Togo.




                                        2
    Case: 18-30923    Document: 00514967919    Page: 3   Date Filed: 05/22/2019


                                No. 18-30923

Waka’s actions were so disruptive that he was not permitted to board the
plane.
      In light of these facts, the jury’s conclusion that Waka hampered or
prevented his removal to Togo on two occasions was a reasonable
interpretation of the evidence. See Lankford, 196 F.3d at 575. We will not
disturb those findings on appeal. See id.
      AFFIRMED.




                                      3